Citation Nr: 1626772	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  11-18 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Navy from March 1968 to November 1969. He had additional periods of service with the Army National Guard of North Carolina.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Winston-Salem, North Carolina, Regional Office (RO) which denied a TDIU. In January 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In April 2014 and in March 2016, the Board remanded the issue of entitlement to a TDIU to the RO for additional action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected PTSD, hearing loss, and tinnitus do not make him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a September 2010 notice which informed him of the evidence generally needed to support a claim for entitlement to a TDIU; what actions he needed to undertake; and how VA would assist him in developing his claims. The September 2010 notice was issued to the Veteran prior to the May 2011 rating decision from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

In an August 2009 VA treatment record, the Veteran stated that he thinks he is unable to find a job "due to his age and physical limitations." In a September 2009 VA treatment record, the Veteran stated that he had been unemployed for about a year "due to his physical disability and his wife's mental illness." He further stated that "he is unable to work due to his physical limitations which include a traumatic brain injury, hearing loss, and knee pain."

In a September 2009 Disability Report for Social Security Administration (SSA) benefits, the Veteran wrote that he stopped working because "I was having problems with my knees and back with pain and the PTSD, and my wife has serious problems and I have had to be out of work to be with her." In a September 2009 SSA Physical Residual Functional Capacity Assessment, the Veteran was given a primary diagnosis of degenerative joint disease of the left knee and chronic neck/lower back pain; he was given a secondary diagnosis of hearing loss. In a November 2009 SSA Mental Residual Functional Capacity Assessment, it was noted that the Veteran alleged disabilities of depression, bipolar disorder, and PTSD. The examiner concluded that the Veteran was moderately limited in several areas and was not markedly limited in any area. In November 2009, SSA determined that the Veteran was disabled due to a primary diagnosis of osteoarthrosis and allied disorders, and a secondary diagnosis of anxiety related disorders.

In May 2010, the Veteran was afforded a VA general medicine examination. The examination report reflected that he had a variety of health disorders, including skin disorders, PTSD and depression, a prostate disorder, nephrolithiasis, tinnitus and sensorineural hearing loss, chronic low back pain which caused increased pain after 10 minutes of standing, left knee pain which prevented him from standing for more than 10 minutes or walking more than 50 yards, daily lower neck pain, headaches 2-3 times per week which caused him to stay home for up to a day each, and hammertoes. The examiner diagnosed degenerative joint disease of the left knee with a Baker cyst, headaches, nephrolithiasis, depression/PTSD, seborrheic dermatitis, tinea pedia, sensorineural hearing loss with tinnitus, lumbosacral strain, cervical strain, benign prostatic hypertrophy, and hammertoes.

In July 2010, the Veteran wrote on a vocational rehabilitation form that he was able to sit for 15 minutes; stand for 20 minutes; walk 1/4 of a mile; lift 8-10 pounds; and use his hands and fingers to grasp and push/pull for 5 minutes. He wrote that he could not bend, kneel, squat, or reach at all. He further stated that he had completed some college courses toward a bachelor's degree. He noted that he has not worked in the previous 2 years because he had been a pastor and the "church ended." In July 2010, the Veteran was notified that his vocational rehabilitation claim had been disallowed because he informed VA that health and family circumstances made him unable to participate in the program at that time. In August 2010, the Veteran submitted an application for a TDIU. He listed prior employment as full-time pastor from 1981 to 2003 and self-employment in home repair from 1992 to 2007. In an October 2010 statement, the Veteran noted that he had not worked since 2007.

In October 2010, the Veteran underwent a VA PTSD examination. The examiner noted that he has difficulty concentrating, cried every day, and spent one day per week receiving psychiatric treatment at a VA facility. The Veteran reported that "he always had trouble getting along with people. He had short temper and he used to miss 2-3 days a month because of his psychiatric symptoms. He said he just cannot work because he had difficulty interacting with people and he has problems with his knee and his back." The examiner concluded that the Veteran's psychiatric symptoms resulted in "some impairment of employment and social functioning."

In October 2010, the Veteran was also afforded a VA audiological examination. The examiner diagnosed bilateral sensorineural hearing loss and tinnitus. The examiner opined at the Veteran's hearing disorders had a severe impact on his usual occupation. A March 2011 VA treatment record reflected that the Veteran enrolled in an Incentive Therapy work program through VA and worked 35 hours per week as a ward helper. It was noted that he had an Associate's Degree in Criminal Justice and had completed some course work toward a Bachelor's Degree, but never finished. 

At his January 2012 hearing, the Veteran testified under oath that he last worked as a minister in 1996. He testified that, after that time, "I didn't do basically anything because of family issues, of serious things and with my family that, uh... I had knee surgery. Uh... My daughter had, um... [emotionally] kidney surgery and had-had, uh, pancreas surgery. And my wife had been-had to be placed in a nursing home She's been there about two and a half years And I just had, um, a lot of things to deal with."

An April 2014 VA treatment record reflected that the Veteran had completed his time in the Incentive Therapy program. For the first year and a half he was in the program, he worked 32-35 hours per week; after program changes in November 2012, he began working 20 hours per week. The final report stated that the Veteran was able to learn new tasks and was willing to do whatever was assigned to him. The report stated that the Veteran was pleasant when he interacted with others and seemed to get along well with everyone. In one of his jobs, he interacted with the public and followed instructions to direct them to another specified location if he could not answer their questions. In another, more solitary job, he also performed well and seemed to prefer the alone time, but also seemed to revert to depressive thoughts when he had too much time alone. The report noted that the Veteran expressed no interest in learning new skills but that he had enrolled in a computer class offered by a community college. He did not complete the course as the crowded classroom and many strangers were difficult for him and he only attended one class.

A December 2014 VA treatment record reflected that the Veteran had a variety of past work experience, including selling cars, working as a police officer, working as a parole officer, and as a minister.

In January 2015, the Veteran was afforded a VA examination for his PTSD. The examiner noted that he had "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation." The Veteran reported that he discontinued working in 2007 due to his "emotional symptoms." 

A December 2015 VA treatment record reflected that the Veteran had completed a certification to be a Peer Support Specialist and expressed interest in joining the VA Peer Support Team if openings were available.

In April 2016, the Veteran was afforded a VA audiology examination. The examiner stated that the Veteran's bilateral hearing "through the 'speech frequencies' is at or within the limits of normal hearing. Word recognition scores were 'excellent. . . .'" The examiner opined that "There are very few jobs that could not be handled by someone with this mild high frequency hearing loss and, therefore, hearing abilities should not be considered a major limiting factor in employability in this case." With respect to the Veteran's tinnitus disability, the examiner opined, "the tinnitus reported in this case should have no effect in limiting speech intelligibility since 8000 Hz is well above the range of frequencies considered critical for speech understanding. The degree to which tinnitus serves as a distraction or a stressor may have a significant role in the [V]eteran's attention and coping abilities but those factors are not [within] the scope of audiology."

In April 2016, the Veteran was also afforded a VA PTSD examination. The examiner stated that the Veteran's "PTSD by itself is probably causing about the same level of disability as previously but overall he is more likely to be unable to work compared to last time mainly because of increasing anger fatigue from lack of sleep depression anxiety etc. related to his painful but nonservice connected medical issues. PTSD itself would be expected to cause moderate impairment of occupational reliability and productivity." The examiner noted that the Veteran's PTSD symptoms had increased somewhat since his January 2016 VA examination but that the Veteran "specifically relates his increased symptoms to difficulties with nonservice connected issues such as toothache, headache, earache, back problems etc."

The Veteran is currently rated at 70 percent for posttraumatic stress disorder (PTSD), 40 percent for bilateral hearing loss, and 10 percent for tinnitus. Therefore, he meets the ratings requirement for a schedular TDIU. The Veteran is not, however, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. VA treatment records and his January 2012 hearing testimony, reflect that the Veteran repeatedly reported that his many non-service-connected physical disabilities, as well as his family commitments, made it difficult for him to work. His April 2016 VA PTSD examination report also reflected that his non-service-connected disabilities were a significant factor in any work impairment. VA PTSD examinations generally reflect that the Veteran has some impairment in occupational and social functioning, but he has never been determined to be completely impaired. The April 2016 VA audiological examination report noted that his tinnitus might cause some distraction in employment or act as a stressor, but noted that, despite his hearing loss, he had "excellent" word recognition scores, his speech frequencies were within the normal limits of hearing, and that his hearing abilities would not significantly affect his ability to work. 

Although SSA determined he was disabled in November 2009, his osteoarthrosis was the primary reason, with his anxiety related disorders as only the secondary reason. The October 2010 VA examiner concluded that the Veteran's hearing disorders would have a severe impact on his usual occupation. Only a few months after that examination, however, in March 2011, the Veteran enrolled in the VA's Incentive Therapy program and worked 20-35 hours per week for the following three years. He had positions where he worked with the public and positions where he primarily worked alone and succeeded at both. 

Given these facts, the evidence does not support that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. He has many non-service-connected physical disabilities and family commitments that substantially contribute to any diminished work capacity he may experience. Furthermore, for three years, he was able to perform 20-35 hours of work per week through the VA Incentive Therapy program, working successfully in both public and solitary positions. Therefore, the claim is denied.



ORDER

TDIU is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


